Citation Nr: 1601114	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1980 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the above Department of Veteran Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss disability is likely related to active military service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist. 

II. Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The Veteran contends he developed hearing loss during active military service as a result of noise exposure in his duties in service as a welder and recovery vehicle operator.  He reports that this included noise exposure from the operation used to remove vehicle engines and the extreme noises of the engine during a test run.

Service treatment records (STRs), to include audiological evaluations dated in July 1979, May 1980, and February 1984, show no report or finding of hearing loss.  Service personnel records show that the Veteran's military occupational specialty (MOS) was metal maker.  

In the June 2010 rating decision, the RO acknowledged the Veteran's exposure to noise during service and granted service connection for tinnitus based on such exposure.  Thus, VA has conceded that the Veteran was exposed to excessive noise during active service.

VA audiological testing conducted in June 2010 confirms that the Veteran does have bilateral hearing loss disability for VA purposes, under 38 C.F.R. § 3.385.  Thus, there is sufficient evidence of a current disability of bilateral hearing loss.

The Board notes that what is missing is a finding of a nexus between the Veteran's bilateral hearing loss and his in-service noise exposure.  The Board also notes that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Where there is no evidence of the Veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the appellant's in-service exposure to loud noise and his current disability, it would follow that the appellant incurred an injury in service."  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).

In June 2010, a VA audiologist examined the Veteran and noted that the Veteran reported having tinnitus and hearing loss since 1980, and that he had in-service exposure to heavy equipment, truck diesel engines, and transmission repair.  The diagnosis was mild sensorineural hearing loss of both ears.  The examiner opined that the etiology of the Veteran's tinnitus was at least as likely as not associated with military noise exposure, including heavy equipment and gunfire. The examiner also opined that the Veteran likely sustained noise exposure during service and that noise can cause tinnitus.  The examiner then opined that it was less likely than not that the Veteran's hearing loss was the result of or was caused by his military service.  For rationale, the examiner noted that Veteran's hearing was normal throughout and at the exit of service, as evidenced by audiograms from his medical record, and that the Veteran's current degree of hearing loss was not unusual for his age.  The Board finds the June 2010 VA examiner's opinion to be problematic because the examiner linked the Veteran's tinnitus to noise exposure in service, but then found that hearing loss was not related to noise exposure in service.  Moreover, the examiner essentially based the opinion regarding hearing loss on the lack of in-service evidence of hearing loss.  Thus, the Board finds the June 2010 VA audiologist's opinion regarding hearing loss to be of diminished probative value.

The Board observes that hearing loss is subjective and the type of condition to which lay testimony is competent.  Further, the Board finds the Veteran's assertions concerning in-service noise exposure and continuity of hearing loss symptomatology since service to be consistent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  It is plausible that the Veteran has suffered from bilateral hearing loss since his conceded noise exposure during active service.  

The Board also notes that by June 2010 RO rating decision, the Veteran was granted entitlement to service connection for tinnitus, based on the conceded in-service noise exposure.  Pertinent to tinnitus, the Board notes that "an associated hearing loss is usually present" with tinnitus.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  Additionally, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear. 

In view of the foregoing, including the Veteran's in-service duty assignment, the conceded in-service noise exposure, the current finding of bilateral hearing loss for VA purposes, as well as the diminished probative value of the June 2010 VA examiner's opinion regarding hearing loss, and resolving reasonable doubt in favor of the Veteran, the Board finds that bilateral hearing loss is as likely as not causally related to noise exposure during active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990)..


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
GAYLE E.STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


